--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (this "Agreement") is made this 14th day of
January, 2009 by and between RemoteMDx, Inc., a Utah corporation having an
office at 150 West Civic Center Drive, Suite 400, Sandy, Utah 84070 ("Parent"),
SecureAlert Enterprise Solutions, Inc., a Utah corporation having an office at
150 West Civic Center Drive, Suite 400, Sandy, Utah 84070 (“Buyer”), Bishop Rock
Software, Inc., a California corporation having an office at 22222 Eucalyptus
Lane, Lake Forest, California 92630 ("Seller"), and Peter C. Sarna, II, Sol
Lizarbram, Steven Florek, Clydesdale Partners I, LLC, a Delaware limited
liability company, and Clydesdale Partners II, LLC, a Delaware limited liability
company (each a “Stockholder” and collectively “Stockholders”), with reference
to the following:


A.         Seller desires to sell and Buyer desires to purchase substantially
all of the assets of Seller used in the operation of Seller’s software
subscription business (the “Business”), on the terms and conditions hereinafter
set forth.


NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereby agree as follows:


1.         SALE OF ASSETS; ASSUMPTION OF LIABILITIES


1.1       Sale of Assets.  (a)  Purchased Assets.  At the Closing (as defined in
Section 1.3 below), Seller shall sell, assign, transfer, convey and deliver to
Buyer, and Buyer shall accept and purchase, all of Seller's right, title and
interest in and to all the tangible and intangible assets of Seller as of the
Closing (the “Purchased Assets”), insofar as they relate to, are used in or are
necessary for the operation of the Business as it is presently conducted and as
reflected in Seller’s balance sheet as of September 30, 2008 attached hereto as
Exhibit A (the "Balance Sheet") and/or the List of Purchased Assets attached
hereto as Exhibit B, including, without limitation, the Assumed Contracts (as
defined in Section 2.1(f) below), all furniture, fixtures and equipment, all
work in process, inventory and stock in trade, all computer hardware,
peripherals and software, all service parts, vehicles and machinery, all
accounts receivable, goodwill, customer order backlog, purchase orders, sales
leads, customer lists and customer agreements, all engineering files,
specifications and drawings, technology, trademarks, trade names, trade secrets,
formulae, know-how, processes, patents, patent licenses and techniques, all of
Seller's operating permits, licenses and  governmental authorizations necessary
to conduct the Business as presently conducted, all of Seller's prepaid expenses
and deposits with respect to the Purchased Assets (the "Prepaid Amounts"), and
copies of all of Seller's books and records that relate to the Purchased Assets.


(b)        Excluded Assets.  Notwithstanding the foregoing, Buyer shall not
purchase, and Seller shall not be deemed to sell, Seller’s cash or cash
equivalents (the “Excluded Assets”).


1.2       Assumption of Liabilities.  At the Closing, Buyer shall not assume,
nor does Buyer agree to pay, any debts, liabilities or obligations of Seller of
any kind whatsoever, except for Seller’s accounts payable as of the Closing Date
as set forth on Exhibit C attached hereto in an amount not to exceed $80,798,
that certain lease for Dell computer equipment requiring monthly payments after
the Closing of approximately $200, and the liabilities arising from and after
the Closing under the Assumed Contracts (the “Included Liabilities”).  In
particular, and without limiting the generality of the foregoing, Buyer shall
not assume, and the Included Liabilities shall not include, any liability for
any accounts payable as of the Closing Date in excess of $80,798, any other
liabilities reflected on the Balance Sheet, any obligations to pay or contribute
any sums to any pension or retirement or similar plan, any compensation or
severance or other benefits of any kind due to employees of Seller through the
Closing Date (except as set forth on Exhibit C) or as the result of the Closing,
or any tax liabilities.  All of the foregoing, and any other liabilities of
Seller, known or unknown, that are not identified herein as Included
Liabilities, shall be the responsibility of Seller, and Seller and Stockholders
agree to indemnify and hold Buyer harmless against any and all such liabilities,
as provided in Section 5 below.


 
 

--------------------------------------------------------------------------------

 


1.3       Closing.  The closing of the purchase and sale of the Purchased Assets
(the "Closing") will take place on January 14, 2009 (the "Closing Date") at the
offices of Parent, unless another date or place is agreed to in writing by the
parties hereto.


(a)        Seller Deliveries.  Seller shall deliver to Buyer at the Closing: (i)
a properly executed Bill of Sale in the form attached hereto as Exhibit D; (ii)
such other documents and instruments of conveyance of title, in form reasonably
acceptable to Buyer, sufficient to pass good and marketable title to the
Purchased Assets to Buyer, free and clear of all liens or encumbrances of any
type or nature other than the lien for personal property taxes not yet due and
payable; and (iii) consents executed by all necessary parties to permit Buyer to
assume the Licenses and Seller's interest in the Assumed Contracts.
 
(b)        Buyer Deliveries. Buyer shall deliver the Parent Shares (as defined
in Section 1.4 below) to Seller immediately upon Parent’s obtaining stockholder
authorization and regulatory approval to increase its authorized capital stock
in an amount necessary to issue the Parent Shares but in no event later than
March 31, 2009.


1.4       The Purchase Price. The purchase price for the Purchased Assets (the
"Purchase Price") shall equal the sum of (a) 2,857,286 shares of Parent’s Common
Stock (the “Parent Shares”), plus (b) assumption of the Included Liabilities.
All property taxes and prepaid rent, license and registration fees with respect
to the Purchased Assets, insurance premiums and similar items, other than the
Prepaid Amounts, will be prorated as of the Closing. The Purchase Price shall be
paid as follows: the Included Liabilities shall be assumed at the Closing and
paid in accordance with the terms of the Assumed Contracts, and the Parent
Shares shall be issued and delivered by March 31, 2009 in accordance with
Section 1.3(b) above. None of the Parent Shares will be registered with the
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the Act”), or any state securities agency. Subject to Section 5.4
below, Seller will distribute the Parent Shares to Stockholders in accordance
with Section 368(a)(2)(G) of the Internal Revenue Code of 1986, as amended (the
“Code”).


1.5       Tax Treatment.  It is the intention of the parties that the
transactions contemplated herein shall constitute for tax purposes a tax
deferred "reorganization" within the meaning of Section 368(a)(1)(C) of the
Code.  The parties agree to take no position at any time which is inconsistent
with such intention, except as otherwise required by law.  It is understood that
none of the parties warrants to any of the others that the intended treatment
will be obtained.


1.6       Further Cooperation.  From time to time after the Closing, Seller and
Stockholders at Buyer's request and without further consideration, agree to
execute and deliver or to cause to be executed and delivered such other
instruments of transfer as Buyer may reasonably request to transfer to Buyer
more effectively the right, title and interest in or to the Purchased Assets and
to take or cause to be taken such further or other action as may reasonably be
necessary or appropriate in order to effectuate the transactions contemplated by
this Agreement.


2.         REPRESENTATIONS AND WARRANTIES


2.1       Representations and Warranties of Seller.  Seller and Stockholders
represent and warrant to, and agree with, Parent and Buyer as follows:


 
2

--------------------------------------------------------------------------------

 
 
(a)        Organization.  Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of California.
 
(b)        Authority To Do Business.  Seller has the requisite corporate power
and authority and is in possession of all licenses, permits, consents and
approvals necessary to own, lease and operate the Purchased Assets and to carry
on the Business as it is now being conducted.  Seller is duly qualified or
licensed to do business, and is in good standing, in each jurisdiction where the
failure to do so would be materially adverse to Seller or the Business.


(c)        Binding Obligation.  Seller and each Stockholder have all requisite
corporate and other power and authority to enter into and perform its
obligations under this Agreement, and to carry out the transactions contemplated
hereby and thereby.  The Board of Directors of Seller has duly authorized the
execution and delivery of this Agreement and the transactions contemplated
hereby, and no other proceedings on the part of Seller or any Stockholder are
necessary to authorize this Agreement and the transactions contemplated hereby.
This Agreement has been duly executed and delivered by Seller and Stockholders
and constitutes a valid and binding obligation of Seller and each Stockholder
enforceable in accordance with its terms.  The execution, delivery and
performance by Seller and each Stockholder of this Agreement do not and will not
conflict with, or result in any violation of or default under (i) any provision
of the Articles of Incorporation or Bylaws of Seller, (ii) any provision of any
ordinance, rule, regulation, judgment, order, decree, agreement, instrument or
license applicable to Seller or any Stockholder or to any of its properties or
assets, or (iii) any contract, agreement or instrument to which Seller or any
Stockholder is a party.  No consent, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign, is required by or with respect to Seller or any Stockholder in
connection with its execution, delivery or performance of this Agreement.


(d)        Inventories.  All inventories included in the Purchased Assets have
been or will be valued at the lower of cost or market in accordance with
generally accepted accounting principles consistently applied (“GAAP”), and
consist of items of a quantity and quality that are usable or salable in the
ordinary course of the Business.


(e)        Title to Property.  Except for the lien for personal property taxes
not yet due, Seller has good and marketable title to all of the Purchased
Assets, in each case free and clear of all mortgages, liens, security interests,
pledges, charges or encumbrances of any nature whatsoever.


(f)         Contracts.  Except for the contracts described on Schedule 2.1(f)
(collectively, the "Contracts"), Seller is not a party to or bound by any lease,
agreement, contract or other commitment which relates in any way to the Business
or the Purchased Assets.  Each Contract is a valid and binding obligation of
Seller and is in full force and effect.  Seller has performed all material
obligations required to be performed by it to date under the Contracts, is not
(with or without the lapse of time or the giving of notice, or both) in breach
or default in any material respect thereunder and is not alleged to be in breach
or default in any material respect thereunder.  All Contracts are in the name of
Seller, and all Contracts that are to be assumed by Buyer as of the Closing as
set forth under the heading “Assumed Contracts” on Schedule 2.1(f) (the “Assumed
Contracts”) will be effectively transferred to and assumed by Buyer at the time
of the Closing.


(g)        Litigation.  There are no lawsuits, claims, proceedings or
investigations pending or threatened by or against or affecting Seller,
Stockholder or any of their properties, assets, operations or business that
could in any way affect the transactions contemplated by this Agreement or the
value to Buyer of the Purchased Assets or Buyer's right to utilize the Purchased
Assets.



 
3

--------------------------------------------------------------------------------

 
 
(h)        Licenses.  Schedule 2.1(h) contains a true and correct listing of
each license, permit or other governmental authorization (collectively
hereinafter referred to as the "Licenses") held by Seller that in any way
affects the Purchased Assets.  The Licenses constitute all licenses, permits and
other governmental authorizations that are required for the conduct of the
Business and the operation of the Purchased Assets, and all such Licenses are in
full force and effect and will be effectively transferred to Buyer at the
Closing.
 
(i)         Employee and Related Matters.  There are no employment-related
claims, actions, proceedings or investigations pending or threatened against or
relating to Seller before any court, governmental, regulatory or administrative
authority or body, or arbitrator or arbitration panel.  Seller is not subject to
any outstanding order, writ, judgment, injunction, decision, award, compliance
order, consent decree, conciliation agreement, settlement agreement, affirmative
action plan, determination letter or advisory of any court, governmental,
regulatory or administrative authority or body, or arbitrator or arbitration
panel.  No collective bargaining agreement is binding on Seller. Seller has not
experienced any material work stoppage or other material labor difficulty.


(j)         Absence of Changes or Events.  Since September 30, 2008, the
Business has been conducted in the ordinary course and there has not been any
material adverse change in the financial condition, results of operations,
business or assets of the Business or the value or condition of the Purchased
Assets.  Without limiting the generality of the foregoing, since September 30,
2008 Seller has not, insofar as the Business or the Purchased Assets are
concerned, acquired or agreed to acquire any assets which are material,
individually or in the aggregate, to Seller, except in the ordinary course of
business consistent with prior practice; sold, leased or otherwise disposed of
any of its assets which are material, individually or in the aggregate, to
Seller, except in the ordinary course of business consistent with prior
practice; or sustained any material loss or damage to its properties, whether or
not insured.


(k)        Compliance with Laws.  Seller is not in violation with respect to its
conduct of the Business or its operation of the Purchased Assets of any law,
order, ordinance, rule or regulation of any governmental authority applicable to
Seller.


(l)         No Broker's or Finder's Fees.  No agent, broker, investment banker,
person or firm acting on behalf of Seller or any Stockholder is or will be
entitled to any broker's or finder's fee or any other commission or similar fee
in connection with any of the transactions contemplated hereby.


(m)       Employee Benefit Plans.  There are no plans of Seller in effect for
pension, profit sharing, deferred compensation, severance pay, pay for vacation,
sick time or other time off, bonuses, stock options, stock purchases, or any
other form of retirement or deferred benefit, or for any health, accident or
other welfare plan, as to which Buyer will become liable as a result of the
transactions contemplated hereby.


(n)        Customers.  Schedule 2.1(n) contains a true and correct list of
Seller's largest twenty (20) customers in the Business for 2008.  Seller has no
information which would cause it to believe that any such customer will not
continue to do business with Buyer after the Closing upon substantially the same
terms and at such volumes as such customer did business with Seller prior to the
Closing.


(o)       Condition of Equipment.  The furniture, fixtures, vehicles, machinery,
tools and equipment included in the Purchased Assets are being sold AS IS.


(p)        Trademarks and Other Intellectual Property.  Except as set forth in
Schedule 2.1(p), there are no patents, trademarks, service marks, trade names,
copyrights, or applications therefor or registrations thereof ("Intellectual
Property"), which have been used or owned within the last three years by Seller
with respect to the Business.  Schedule 2.1(p) contains a true and complete
description of the rights of Seller with respect to each of such items of
Intellectual Property.  Except as set forth in Schedule 2.1(p), Seller has sole,
full and clear title to all of such items of Intellectual Property, without any
liens, encumbrances or restrictions whatsoever, and upon closing of the
transactions contemplated hereby, Buyer will possess sole, full and clear title
to all of such items of Intellectual Property, without any liens, encumbrances
or restrictions whatsoever.  To the best of its knowledge, Seller is not and,
during the last two years, has not, with respect to the Business or the
Purchased Assets (i) infringed or violated any trademark, service mark, trade
name, patent or copyright or other Intellectual Property right; or
(ii) unlawfully or improperly used any trade secrets belonging to any third
party.


 
4

--------------------------------------------------------------------------------

 
 
(q)        Software and Information Systems.  For purposes of this Section
2.1(q), the term “Software” means all computer software programs, program
specifications, charts, procedures, source codes (including annotations), object
codes, input data, diagnostic and other routines, data bases and report layouts
and formats, record file layouts, diagrams, functional specifications and
narrative descriptions and flow charts owned or used by Seller or employed in
the Business.  For the purposes of this Section 2.1(q), the term “computer
software programs” includes any set of arithmetic and/or logical instructions
meant to run on, or to control the operation of any computer (i) whether those
instructions are a complete program, a collection of programs making up a
subsystem or system, or are merely subroutines or meant to operate in
conjunction with other software, and (ii) whether such instructions must be run
throughout another computer program before being useable on a computer, whether
such instructions can be used at execution time only in conjunction with another
computer program (i.e., an “interpreter”) or whether such instructions are in a
form that can be run on a computer “as is”, except for any necessary interfaces
with the computer’s microcode, operating system or reference-resolving routines.


Schedule 2.1(q) sets forth an accurate, correct and complete list and summary
description of all Software and identifies specifically (A) Software as to which
the source code is owned by Seller (“Owned Software”); (B) software which is
licensed to Seller by third parties and as to which Seller is in possession of
the source code; (C) Software which is licensed to Seller by third parties but
as to which Seller does not have possession of the source code; (D) Software
purchased by or licensed to Seller solely for resale or sublicense to its
customers or which a third party licenses or sells directly to such customers;
(E) Software in which Seller has any use, possessory or proprietary rights other
than as set forth in (A) through (D) above (Software described in the foregoing
subsections (B) through (E) being referred to collectively as the “Third Party
Software”); (F) any other Software employed in the Business which is not Owned
Software or Third Party Software, other than so called “shrink wrap” Software
which in any event is not a component of the Software license or sold to
Seller’s customers; (G) in each case whether the particular component of
Software is employed in the Software licensed or sold by Seller to its
customers; and (H) all Software development projects undertaken within the past
two years with persons other than employees, together with an identification of
the persons undertaking such projects.  Schedule 2.1(q) also identifies all
licenses, contracts and other arrangements with respect to the Third Party
Software (collectively the “Third Party Licenses”).


(r)         Environmental Matters.  (i) There have been no private or
governmental claims, citations, complaints, notices of violation or letters
made, issued to or threatened against Seller by any governmental entity or
private or other party for the impairment or diminution of, or damage, injury or
other adverse effects to, the environment or public health resulting, in whole
or in part, from the ownership, use or operation of the Business.


(ii)        Seller has duly complied with, and the Property is in compliance
with, the provisions of all material federal, state and local environmental,
health and safety laws, codes and ordinances and all rules and regulations
promulgated thereunder applicable to Seller.  Seller agrees to provide Buyer
with the most recent Fire Marshal’s report and to identify the licensed
hazardous waste hauler used to dispose of any hazardous materials.
 
 
5

--------------------------------------------------------------------------------

 


(iii)        Seller has been issued all required federal, state and local
permits, licenses, certificates and approvals with respect to the Property
relating to (A) air emissions, (B) discharges to surface water or groundwater,
(C) noise emissions, (D) solid or liquid waste disposal, (E) the use,
generation, storage, transportation or disposal of hazardous materials or
hazardous wastes, or (F) other environmental, health or safety matters.


(iv)        Seller has not received any notice of, and neither knows of nor
suspects, any fact(s) which might constitute violation(s) of any federal, state
or local environmental, health or safety laws, codes or ordinances, and any
rules or regulations promulgated thereunder, which relate to the use, ownership
or occupancy of the Property, and Seller is not in violation of any covenants,
conditions, easements, rights of way or restrictions affecting the Property or
any rights appurtenant thereto.


(v)        Seller has provided Buyer with true, accurate and complete copies of
any written information in the possession of Seller that pertains to the
environmental history of the Property. Seller shall also promptly furnish to
Buyer true, accurate and complete copies of any sampling and test results which
may be obtained by Seller prior to the Closing from all environmental and/or
health samples and tests taken at and around the Property.


(s)        Financial Information.  Attached as Schedule 2.1(s) are the Balance
Sheet and Seller’s balance sheets as of December 31, 2006 and 2007 and September
30, 2008, and income statements for the periods then ended (collectively, the
“Financial Statements”).  The Financial Statements have been prepared in
accordance with GAAP, present fairly the financial condition of Seller as of the
respective dates thereof and the performance of Seller for the respective
periods therein, are correct and complete, and are consistent with the books and
records of Seller (which books and records are correct and complete).


(t)         Absence of Undisclosed Liabilities.  Neither Seller nor any
Stockholder has any liabilities or obligations in connection with the Business
or the Purchased Assets, either direct or indirect, matured or unmatured, or
absolute, contingent or otherwise, except: (i) those liabilities or obligations
set forth in the Balance Sheet, and (ii) liabilities and obligations of a
similar nature arising in the ordinary course of the Business since the date of
the Balance Sheet.  For purposes of this Agreement, the term "liabilities" shall
include, without limitation, any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted or unasserted,
liquidated or unliquidated, secured or unsecured.


(u)        Taxes.  There are no taxes on or measured by income or gross receipts
or franchise, real and personal property, employment, excise, sales and use or
other taxes of any kind properly attributable to periods up to and including the
Closing for which Buyer could be held liable which have not been or will not
(prior to the Closing) be paid by Seller.  Seller will pay all said taxes
attributable to periods up to and including the Closing whenever assessed and
Seller and each Stockholder will indemnify Buyer for any costs, expenses, fees
or charges whatsoever incurred by Buyer in connection therewith, all as more
fully provided in Section 5 below.


(v)        Insurance.  Schedule 2.1(v) contains an accurate and complete
description of all policies of fire, liability, worker's compensation and other
forms of insurance owned or held by Seller in connection with the Business or
the Purchased Assets.  All such policies are in full force and effect; are
sufficient for compliance with all requirements of law and of all agreements to
which Seller is a party; are valid, outstanding and enforceable policies;
provide full insurance coverage for the assets and operations of Seller; will
remain in full force and effect through the respective dates set forth in
Schedule 2.1(v); and will not in any way be affected by, or terminate or lapse
by reason of, the transactions contemplated by this Agreement.


 
6

--------------------------------------------------------------------------------

 


2.2       Representations and Warranties of Buyer.  Buyer represents and
warrants to, and agrees with, Seller and Stockholders as follows:


(a)        Organization.  Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Utah.


(b)        Authority To Do Business.  Buyer has all requisite power and
authority to own or lease and operate its properties and to carry on its
business as now conducted.


(c)        Binding Obligation.  Buyer has all requisite corporate and other
power and authority to enter into and perform its obligations under this
Agreement.  All corporate acts and other proceedings required to be taken by
Buyer to authorize the execution, delivery and performance by Buyer of this
Agreement, and the transactions contemplated hereby, have been duly and properly
taken.  This Agreement has been duly executed and delivered by Buyer and
constitutes the legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms.  The execution, delivery and
performance by Buyer of this Agreement do not and will not conflict with, or
result in any violation of or default under any provision of the Articles of
Incorporation or Bylaws of Buyer, any provision of any law, ordinance, rule,
regulation, judgment, order, decree, agreement, instrument or license applicable
to Buyer or to its property or assets, or any contract, agreement or instrument
to which Buyer is a party.  No consent, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign, is required by or with respect to Buyer in connection with its
execution, delivery or performance of this Agreement.


(d)        Litigation.  There are no lawsuits, claims, proceedings or
investigations pending or, to the best knowledge of Buyer, threatened by or
against or affecting Buyer or any of its properties, assets, operations or
business which could in any way affect the transactions contemplated by this
Agreement.


(e)        Compliance with Laws.  Buyer is not in violation with respect to the
conduct of its business of any law, order, ordinance, rule or regulation of any
governmental authority applicable to Buyer.


(f)         No Broker's or Finder's Fees.  No agent, broker, investment banker,
person or firm acting on behalf of Buyer is or will be entitled to any broker's
or finder's fee or any other commission or similar fee in connection with any of
the transactions contemplated hereby.


2.3       Representations and Warranties of Parent.  Parent represents and
warrants to, and agrees with, Seller and Stockholders as follows:


(a)        Organization.  Parent is a corporation duly organized, validly
existing and in good standing under the laws of the State of Utah.


(b)        Authority To Do Business.  Parent has all requisite power and
authority to own or lease and operate its properties and to carry on its
business as now conducted.



 
7

--------------------------------------------------------------------------------

 
 
(c)        Binding Obligation.  Parent has all requisite corporate and other
power and authority to enter into and perform its obligations under this
Agreement.  All corporate acts and other proceedings required to be taken by
Parent to authorize the execution, delivery and performance by Parent of this
Agreement, and the transactions contemplated hereby, have been duly and properly
taken.  This Agreement has been duly executed and delivered by Parent and
constitutes the legal, valid and binding obligation of Parent, enforceable
against Parent in accordance with its terms.  The execution, delivery and
performance by Parent of this Agreement do not and will not conflict with, or
result in any violation of or default under any provision of the Articles of
Incorporation or Bylaws of Parent, any provision of any law, ordinance, rule,
regulation, judgment, order, decree, agreement, instrument or license applicable
to Parent or to its property or assets, or any contract, agreement or instrument
to which Parent is a party.  No consent, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign, is required by or with respect to Parent in connection with its
execution, delivery or performance of this Agreement.
 
(d)        Litigation.  There are no lawsuits, claims, proceedings or
investigations pending or, to the best knowledge of Parent, threatened by or
against or affecting Parent or any of its properties, assets, operations or
business which could in any way affect the transactions contemplated by this
Agreement.


(e)        Compliance with Laws.  Parent is not in violation with respect to the
conduct of its business of any law, order, ordinance, rule or regulation of any
governmental authority applicable to Parent.


(f)         No Broker's or Finder's Fees.  No agent, broker, investment banker,
person or firm acting on behalf of Parent is or will be entitled to any broker's
or finder's fee or any other commission or similar fee in connection with any of
the transactions contemplated hereby.


3.         COVENANTS


3.1       Ordinary Course.  Seller hereby agrees that, pending the Closing Date,
and except as otherwise consented to or approved by Buyer in writing, Seller
shall carry on the Business in the ordinary course in substantially the same
manner as heretofore conducted and, to the extent consistent with such Business,
use all reasonable efforts consistent with past practice and policies to
preserve intact the present organization of the Business, keep available the
services of the present officers and key employees of the Business, and preserve
the relationships with customers, suppliers and others having business dealings
with the Business to the end that the goodwill and ongoing business of the
Business shall be materially unimpaired as a result of the transactions
contemplated hereby.


3.2       Access to Information.  Seller shall provide Buyer and Buyer’s
attorneys, accountants and other representatives access at all reasonable times
during business hours upon reasonable notice to all facilities, corporate,
financial, tax and business records, contracts and other related business
information of Seller, including financial statements, which may be necessary or
appropriate to permit Buyer and its representatives to conduct a due diligence
review of Seller, the Business and the Purchased Assets.  Any investigation
shall be conducted by Buyer in a manner so as not to interfere unreasonably with
the business or operations of Seller.  Buyer and its agents, attorneys and
accountants shall hold, and cause its officers and representatives to hold, all
documents and information furnished to it by Seller, including all notes and
analyses thereof made by Buyer and its representatives (the "Evaluation
Materials"), in confidence, unless disclosure is compelled by judicial or
administrative process, in which case Buyer shall promptly notify Seller in
order that Seller may seek a protective order or similar relief; provided,
however, that information Buyer demonstrates was in the public domain or
otherwise independently known by it or its representatives without breach of
Seller's rights of confidentiality on the date hereof shall not be subject to
this covenant.  If the transactions contemplated hereby are not consummated,
Buyer shall promptly return to Seller any and all Evaluation Materials and shall
destroy all copies thereof made by Buyer or any of its representatives.
 
 
8

--------------------------------------------------------------------------------

 
 
3.3       Legal Conditions. Each party will take all reasonable actions
necessary to comply promptly with all legal requirements that may be imposed on
such party with respect to the transactions contemplated hereby and will
promptly cooperate with and furnish information to the other parties in
connection with any such requirements imposed upon Buyer in connection with the
transactions contemplated hereby. Each party will take all reasonable actions to
obtain (and to cooperate with the other parties in obtaining) any consent,
authorization, order or approval of, or any exemption by, any governmental
agency, commission, board, authority, court or other entity (a "Governmental
Entity"), or other third party, required to be obtained or made by such party in
connection with the transactions contemplated hereby or the taking of any action
contemplated thereby or by this Agreement.
 
3.4       Taxes and Expenses.  All applicable taxes with respect to the
transactions contemplated hereby shall be borne by the party upon which such
taxes are incident.  Whether or not the transactions contemplated hereby are
consummated, each party shall bear all legal, accounting and other costs, fees
and expenses incurred by such party in connection with such transactions and
this Agreement.


3.5       Cooperation.  Subject to the terms and conditions of this Agreement,
each of the parties hereto agrees to use all reasonable efforts to take, or
cause to be taken, all reasonable actions and to do, or cause to be done, all
things reasonably necessary, proper or advisable under applicable laws and
regulations to consummate and make effective the transactions contemplated by
this Agreement.


3.6        Non-Competition.  For a period of five (5) years after the Closing,
neither Seller nor any Stockholder shall, directly or indirectly, carry on or
participate or engage in any business that is competitive with or similar to the
Business as conducted by Seller as of the Closing anywhere in the world where
Seller conducts the Business; provided, however, that this Section shall not
prevent (a) Mr. Florek from fulfilling the terms of his Employment Agreement (as
defined in Section 4.3(c) below), (b) Seller or any Stockholder from owning up
to two percent (2%) of the total shares of all classes of stock outstanding of
any corporation the stock of which is publicly traded, or (c) Clydesdale
Partners I, LLC or Clydesdale Partners II, LLC from investing in any business of
any type.  It is the desire and intent of the parties that this Section 3.6
shall be enforced to the fullest extent permissible under applicable law.  If
any particular provision or portion of such Section shall be adjudicated to be
invalid or unenforceable, the court having jurisdiction shall be entitled to
amend such Section to delete therefrom such invalid or unenforceable provision
or portion and to enforce the balance of said Section.  If there is a breach or
threatened breach of such Section, Buyer shall be entitled to an injunction
restraining the party breaching or threatening breach, as the case may be, from
such breach, without the posting of any bond or other security, provided that
nothing herein shall be construed as prohibiting Buyer from pursuing any other
remedies for such breach or threatened breach.  The undertakings and covenants
of Seller and each Stockholder contained in this Section 3.6 are an integral
part of the transactions contemplated by this Agreement and the consideration
paid by Buyer pursuant to this Agreement shall be consideration not only for
such transactions but also for such undertakings and covenants.


3.7        Labor and Employment Matters.  At or prior to Closing, Seller shall
give appropriate and sufficient notification, as may be required by both law and
contract, to all of its employees of the transactions contemplated hereby and of
the termination of their employment.  Seller shall make no promises,
representations or guarantees to its employees about the possibility of their
being hired or employed by Buyer or Buyer's agents or subcontractors, except as
set forth below in this Section 3.7.  At Closing, Buyer will offer to hire those
of Seller’s employees selected by Buyer on the terms and conditions agreeable to
Buyer and the relevant employees.  Buyer shall not assume any employment
contracts or any obligations arising out of any employment contracts, express or
implied, oral or written, individual or collective, between Seller and any of
Seller's employees.  Nor shall Buyer assume any obligations arising out of any
pension benefit, employee welfare benefit, bonus, deferred compensation,
severance pay, pay for vacation, sick time or other time off, stock purchase,
stock option, severance, fringe benefit, medical insurance, life insurance or
similar plan, policy or program of Seller, whether or not covered or excluded
from coverage under the Employee Retirement Income Security Act of 1974, as
amended (ERISA).  Seller shall be solely responsible for complying with all of
its obligations, if any, to its employees, including the payment of accrued
wages, vacation pay, severance and other benefits and compliance with the
provisions of ERISA, the Multi-Employer Pension Plan Amendments Act of 1980
(MPPAA), the Consolidated Omnibus Budget Reconciliation Act (COBRA), and the
Worker Adjustment and Retraining Notification Act (WARN).


 
9

--------------------------------------------------------------------------------

 
 
3.8       Use of Names, Trade Names and Trademarks.  As of the Closing, Seller
shall discontinue all use of the “Bishop Rock Software” and related names, and
shall change its corporate name to one that is not similar to “Bishop Rock
Software.”


3.9       No Transactions.  Neither Seller nor any of its principals, agents,
affiliates or representatives (including any Stockholder), shall advertise,
seek, solicit, discuss, entertain, approve or undertake, directly or indirectly,
with any party other than Buyer any proposals for the transfer or sale of the
Business or the Purchased Assets, or any other transaction which is inconsistent
with the transactions contemplated hereby.


3.10     Confidentiality; Press Releases.  Each of the parties shall maintain
the confidentiality of the existence and terms of this Agreement, and no party
shall issue a press release or other publicity announcing the sale of the
Purchased Assets or any other aspect of the transactions contemplated hereby,
prior to the Closing without the prior written approval of the other party or
parties, unless such disclosure is required by applicable law, to such party’s
attorneys and other advisors, and except as provided in Section 3.7 above.


3.11     Access to Information.  From and after the Closing, each of Seller and
Buyer shall allow the other reasonable access on advance notice to the tax,
accounting and other records relating to its conduct of the Business and its
operation of the Purchased Assets for use in connection with tax audits and the
like.
 
3.12     Operation of Buyer. From and after the Closing, and for a reasonable
period in Parent’s discretion, Parent will capitalize Buyer with $15,000 in cash
per month to fund the operations of Buyer under the direction of Mr. Florek in
accordance with the terms of his Employment Agreement (as defined in Section
4.3(c) below).
 
4.         CONDITIONS PRECEDENT AND SUBSEQUENT


4.1       Conditions to Each Party's Obligations.  The respective obligations of
each party hereunder shall be subject to the satisfaction prior to the Closing
Date of the following conditions:


(a)        Approvals.  All authorizations, consents, orders or approvals of, or
declarations or filings with, or expiration of waiting periods imposed by, any
Governmental Entity, and all consents of any third parties necessary for the
consummation of the transactions contemplated by this Agreement, shall have been
filed, occurred or been obtained.


(b)        Legal Action.  No action, suit or proceeding shall have been
instituted or threatened before any court or governmental body seeking to
challenge or restrain the transactions contemplated hereby.


(c)        Statutes.  No statute, rule or regulation shall have been enacted by
the government of the United States or any state or agency thereof which would
make the consummation of the transactions contemplated hereby illegal.



 
10

--------------------------------------------------------------------------------

 


4.2       Additional Conditions to Parent and Buyer's Obligations.  The
obligations of Parent and Buyer to effect the transactions contemplated hereby
are also subject to the satisfaction of the following conditions:


(a)        Representations and Warranties.  The representations and warranties
of Seller and each Stockholder set forth in this Agreement shall be true and
correct in all material respects as of the date of this Agreement and as of the
Closing Date as though made on and as of the Closing Date, and Buyer shall have
received a certificate signed by the President of Seller and by each Stockholder
to such effect.


(b)        Agreements and Covenants.  Seller and each Stockholder shall have
performed or complied in all material respects with all agreements and covenants
required by this Agreement to be performed or complied with by them on or prior
to the Closing Date, and Buyer shall have received a certificate signed by the
President of Seller and by each Stockholder to such effect.


(c)        Key Employees.  All such employees of Seller as Buyer shall consider
key employees of the Business shall have agreed to become employees of Buyer on
the Closing Date on terms satisfactory to Buyer and such employees.


(d)        Due Diligence.  Buyer shall be satisfied with the results of its due
diligence conducted pursuant to Section 3.2 above.


(e)        No Material Adverse Change.  Since September 30, 2008, there shall
have been no material adverse change in the financial condition, results of
operations, business, assets or prospects of Seller insofar as they relate to
the Business or the Purchased Assets.


4.3        Additional Conditions to Obligations of Seller and Stockholders.  The
obligations of Seller and each Stockholder to effect the transactions
contemplated hereby are also subject to the satisfaction of the following
conditions:


(a)        Representations and Warranties.  The representations and warranties
of Buyer and Parent set forth in this Agreement shall be true and correct in all
material respects as of the date of this Agreement and as of the Closing Date as
though made on and as of the Closing Date, and Seller shall have received a
certificate signed by the President of Buyer and the President of Parent to such
effect.


(b)        Agreements and Covenants.  Buyer and Parent shall each have performed
or complied in all material respects with all agreements and covenants required
by this Agreement to be performed or complied with by it on or prior to the
Closing Date, and Seller shall have received a certificate signed by the
President of Buyer and the President of Parent to such effect.


(c)        Key Employee. Buyer shall have entered into an employment agreement
with Steven Florek in the form of Exhibit E attached hereto (the “Employment
Agreement”). Parent shall have granted Mr. Florek a fully-vested stock option
under Parent’s employee stock option plan to purchase up to 642,714 shares of
Parent’s Common Stock at an aggregate exercise price of $60,000 and having a
twoyear term in substitution of Mr. Florek’s existing option to purchase
2,000,000 shares of Seller’s Common Stock. Such option shall constitute an
incentive stock option under Section 422 of the Code and is referred to
hereinafter as the “Option.”
 
 
11

--------------------------------------------------------------------------------

 
 
4.4       Condition Subsequent. Notwithstanding any provision herein to the
contrary, in the event that Parent shall not have issued and delivered the
Parent Shares to Seller by March 31, 2009, Seller shall have the right to
terminate and rescind this Agreement and all of the actions contemplated or
taken hereunder by written notice to Parent given by April 15, 2009, in which
case neither this Agreement nor any of such actions shall have any legal effect.

 
5.         INDEMNIFICATION


5.1       Indemnification by Seller and Stockholders.  Except as hereinafter set
forth, Seller and each Stockholder shall indemnify and hold harmless on an
after-tax basis Buyer and Parent and each of its successors, assigns, officers,
directors, shareholders, employees and agents, against, and in respect of, any
and all damages, claims, losses, liabilities and expenses, including, without
limitation, reasonable legal, accounting and other expenses, which may arise out
of: (a) any breach or violation of this Agreement by Seller or any Stockholder;
(b) any breach of any of the representations, warranties or covenants made in
this Agreement by Seller or any Stockholder; or (c) Seller's conduct of the
Business or use or operation of the Purchased Assets prior to the Closing;
provided however, that Seller and Stockholders shall be liable for
indemnification hereunder only when, and only with respect to amounts by which,
the aggregate of all claims exceeds $20,000 (other than liabilities that are not
Included Liabilities, which are not subject to this threshold), and shall not be
liable for an aggregate amount of all claims in excess of the Parent Shares and
the Option (valued at the per share closing price of Parent’s Common Stock on
the Closing Date).  The amount of any claim subject to Indemnification under
this Section 5.1 may be referred to as a “Seller Indemnification
Amount.”  Subject to Section 5.3(c) below, (A) Indemnification under this
Section 5.1 shall be (i) joint and several as between Seller and all
Stockholders, but (ii) strictly several, and not joint, as between Stockholders
based on Stockholders’ respective numbers of shares and options in Seller’s
capital stock immediately prior to Closing, and (B) all Seller Indemnification
Amounts shall be recovered exclusively from the Parent Shares and the Option in
accordance with Section 5.4 below.


5.2       Indemnification by Buyer and Parent.  Except as hereinafter set forth,
Buyer and Parent shall jointly and severally indemnify and hold harmless on an
after-tax basis Seller and each Stockholder, and each if their respective
successors, assigns, officers, directors, shareholders, employees and agents,
against, and in respect of, any and all damages, claims, losses, liabilities and
expenses, including, without limitation, reasonable legal, accounting and other
expenses, which may arise out of: (a) any breach or violation of this Agreement
by Buyer or Parent; (b) any breach of any of the representations, warranties or
covenants made in this Agreement by Buyer or Parent; or (c) Buyer or Parent's
use or operation of the Purchased Assets after the Closing (including the
Included Liabilities); provided however, that Buyer shall be liable for
indemnification hereunder only when, and only with respect to amounts by which,
the aggregate of all claims exceeds $20,000 (other than payment of the Purchase
Price, including assumption of the Included Liabilities, which are not subject
to this threshold), and shall not be liable for an aggregate amount of such
claims in excess of the Parent Shares and the Option (valued at the per share
closing price of Parent’s Common Stock on the Closing Date).


5.3       Procedure.  (a)  In the event that at any time or from time to time
after the Closing, any  person or persons entitled to indemnification under
Section 5.1 or 5.2 above (collectively, the "Indemnitee") shall sustain a loss
which constitutes a claim subject to indemnification under either of such
Sections (a "Claim"), such Indemnitee shall notify the party required to provide
indemnity (the "Indemnitor") of such loss so sustained, and the Indemnitor shall
within ten (10) days after transmittal of such notice pay to such Indemnitee the
amount of such loss so sustained, subject to the Indemnitor's right to contest
any Claim which has not yet resulted in a loss, as hereinafter provided.  Each
Indemnitee shall promptly notify the Indemnitor of the existence of any claim,
demand, or other matter constituting a Claim involving liabilities to third
parties (but the omission to so notify the Indemnitor shall not relieve the
Indemnitor from any liability except to the extent that the Indemnitor shall
have been prejudiced as a result of the failure or delay), and shall give the
Indemnitor a reasonable opportunity to defend the same or prosecute such action
to conclusion or settlement satisfactory to the Indemnitor at its own expense;
provided that the Indemnitee shall at all times also have the right to fully
participate in the defense at its own expense.  If legal proceedings shall have
been commenced or a tax assessment made against the Indemnitee on a Claim and
the Indemnitor shall, within a reasonable time after said notice, fail to
defend, the Indemnitee shall have the right, but not the obligation, to
undertake the defense of, and to compromise or settle (exercising reasonable
business judgment) the Claim or other matter on behalf, for the account, and at
the risk and expense, of the Indemnitor.  Except as provided in the preceding
sentence, the Indemnitee shall not compromise or settle the claim or other
matter without the prior written consent of the Indemnitor. If the claim is one
that cannot by its nature be defended solely by the Indemnitor, the Indemnitee
shall make available all information and assistance that the Indemnitor may
reasonably request; provided that any associated expenses shall be paid by the
Indemnitor.


 
12

--------------------------------------------------------------------------------

 
 
(b)        If the Indemnitor shall contest or challenge any Claim asserted
against an Indemnitee referred to in this Section 5, the Indemnitor shall do so
at its own cost and expense, holding the Indemnitee harmless from all costs,
fees, expenses, debts, liabilities and charges in connection with such contest;
shall diligently defend against any such claim; and shall hold Indemnitee's
business and assets free and harmless from any attachment, execution, judgment,
lien or other legal process.


(c)        The provisions of this Section 5 shall be exclusive of any other
rights or remedies at law or in equity that may accrue to an Indemnitee, except
in the event of fraud.  In the event of any Seller Indemnification Amount
resulting from fraud by Seller or any Stockholder, those Stockholders that
committed the fraud or who had actual knowledge of the fraud prior to Closing
shall be jointly and severally liable for such Seller Indemnification Amount
without regard to Section 5.4 below.


5.4       Recovery.  (a) The Parent Shares will be held by Seller for six (6)
months after the Closing Date (and Seller will not liquidate until such period
has expired) to be surrendered to Parent (valued at the per share closing price
of Parent’s Common Stock on the Closing Date) in satisfaction of any Seller
Indemnification Amount due within six (6) months following the Closing
Date.  For six (6) months after the Closing Date, Parent shall be entitled to
cancel the Option or, to the extent Mr. Florek shall have exercised the Option,
recover the Parent shares so issued (valued in either case at the per share
closing price of Parent’s Common Stock on the Closing Date) in satisfaction of
any Seller Indemnification Amount due within six (6) months following the
Closing Date.  Notwithstanding any other provision in this Agreement other than
Section 5.3(c) above, any Seller Indemnification Amount shall be satisfied by
means of the simultaneous surrender of Parent Shares and cancellation of the
Option (and/or recovery of Parent shares issued upon exercise of the Option) on
a pro rata basis based on the number of Parent Shares issued at the Closing and
the number of shares initially subject to the Option.  If there is a dispute
regarding any Seller Indemnification Amount alleged to be due or if the dispute
out of which such Amount arises (the “Indemnified Dispute”) has not been
resolved, in no event shall any Parent Shares be surrendered to Parent (nor
shall the Option be cancelled or any shares issued on exercise thereof be
recovered) in settlement of such disputed Parent Indemnification Amount unless
and until such dispute is settled by written agreement of Seller and Parent or
final court judgment not subject to appeal.


(b)        If there is no dispute pending regarding a claimed Seller
Indemnification Amount and the Indemnified Dispute has been resolved and
satisfied as of the day that is six (6) months after the Closing Date (the
“Deadline”), any remaining Parent Shares may be distributed thereafter by Seller
to Stockholders.  If there is a dispute pending regarding a claimed Seller
Indemnification Amount or the Indemnified Dispute has not been resolved and
satisfied by Seller prior to the Deadline, an amount of Parent Shares (valued at
the per share closing price of Parent’s Common Stock on the Closing Date) and a
portion of the Option (or a portion of the Parent shares issued on exercise of
the Option) sufficient to satisfy such claimed Seller Indemnification Amount
("Special Holdback") shall continue to be held by Seller subject to surrender to
Parent or shall continue to be subject to cancellation (or recovery) by Parent
for such claimed Seller Indemnification Amount incurred with respect to the
Indemnified Dispute, until such time as such Indemnified Dispute has been
settled by written agreement of the parties thereto or final court judgment not
subject to appeal, but any additional Parent Shares which do not relate to the
disputed Seller Indemnification Amount may be distributed by Seller to
Stockholders and any portion of the Option (or of the Parent shares issued on
exercise of the Option) shall cease being subject to cancellation (or recovery)
on the date of the Deadline.  Parent shall permit Seller, in the event of a
Special Holdback, to sell the Parent Shares into the market and the proceeds of
such sale shall continue to be held under this Agreement as if such proceeds
were "Parent Shares," except that such proceeds shall be segregated and
deposited in a separate account of Seller appropriately identified over which
Seller shall retain control pursuant to the terms of this Agreement.


 
13

--------------------------------------------------------------------------------

 


(c)        The Parent Shares shall, until surrendered to Parent or distributed
by Seller to Stockholders pursuant to the terms hereof, remain registered in the
name of Seller, and Seller shall be entitled to vote the same and Parent will
take all reasonable steps to allow and facilitate the exercise of such
rights.  Except for tax-free dividends paid in stock declared with respect to
the Parent Shares pursuant to Section 305(a) of the Code, Seller shall be
entitled to receive any cash dividends, dividends payable in securities or
distributions of any kind made in respect of the Parent Shares.  Any shares
issued pursuant to a stock dividend or stock split with respect to the Parent
Shares shall continue to be held during the period the Parent Shares are held by
Seller pursuant hereto.  Any certificates received by Seller on account of stock
dividends or stock splits with respect to the Parent Shares shall be held by
Seller pursuant hereto.  In the event of any meeting of stockholders of Parent
during the period for which the Parent Shares are held by Seller pursuant
hereto, Parent shall send to Seller promptly copies of any notices, proxies and
proxy material in connection with such meeting.


6.         SECURITIES LAW MATTERS


6.1       Disposition of Shares.  Seller and each Stockholder agrees that they
will not sell, transfer or otherwise dispose of any Parent Shares distributed to
them, except from Seller to Stockholders in accordance with Sections 1.4 and 5.4
above or pursuant to (a) an exemption from the registration requirements under
the Act which does not require the filing by Parent with the SEC of any
registration statement, offering circular or other document, in which case, each
such transferor shall first supply to Parent an opinion of counsel (which
counsel and opinions shall be reasonably satisfactory to Parent) that such
exemption is available, or (b) an effective registration statement filed by
Parent with the SEC under the Act.


6.2       Legends.  The certificates representing Parent Shares shall bear the
following legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR ANY STATE SECURITIES LAW, AND
MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF BY THE HOLDER EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE ACT, AND IN
COMPLIANCE WITH APPLICABLE SECURITIES LAWS OF ANY STATE WITH RESPECT THERETO, OR
IN ACCORDANCE WITH AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO
THE ISSUER THAT AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.
 
 
14

--------------------------------------------------------------------------------

 


Parent may, unless a registration statement is in effect covering such shares,
place stop transfer orders with its transfer agents with respect to such
certificates in accordance with federal securities laws.


6.3       Obtaining of Governmental Approvals and Stock Exchange
Listings.  Parent will (a) make available adequate current public information
with respect to Parent as is required pursuant to Rule 144(c) in connection with
the sale and transfer by Seller or Stockholders under Rule 144 promulgated under
the Act ("Rule 144") during the one year period after the Closing, (b) direct
the transfer agent of Parent's Common Stock to remove the restrictive legend
provided for in Section 6.2 and to deliver such certificates to a purchaser of
Parent Shares from Seller or any Stockholder in connection with a sale under
Rule 144, and (c) cause such shares of Parent Common Stock to be received by
such purchaser to be listed on the market where such Common Stock is then
listed.
 
7.         AMENDMENT AND WAIVER


7.1        Amendment.  This Agreement may not be amended except by an instrument
in writing signed on behalf of each of the parties hereto.


7.2        Waivers.  Except as expressly provided herein, no delay or omission
to exercise any right, power or remedy accruing to any party upon any breach or
default of another party under this Agreement shall impair any such right, power
or remedy nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring.  Any waiver, permit, consent or approval of any kind or character on
the part of any party of any breach or default under this Agreement, or any
waiver on the part of any party of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing.


8.         GENERAL PROVISIONS


8.1        Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Closing for a
period of six (6) months, except as to tax and product liability matters, the
representations, warranties and agreements as to which shall survive for the
applicable statute(s) of limitations plus ninety (90) days.


8.2        Notices.  All notices and other communications given or made pursuant
hereto shall be in writing and shall be deemed to have been duly given or made
as of the date delivered if delivered personally, one (1) day after being sent
by recognized overnight courier (such as Federal express) for next day delivery,
three (3) days after being mailed by registered or certified mail (postage
prepaid, return receipt requested), or sent by email or facsimile transmission
(with written confirmation received) to the parties at the addresses set forth
above (or at such other address or number for a party as shall be specified by
like notice), except that notices after the giving of which there is a
designated period within which to perform an act and notices of changes of
address or number shall be effective only upon receipt.


8.3        Exhibits and Schedules.  Each of the Exhibits and Schedules to this
Agreement is hereby incorporated in this Agreement by this reference.


8.4        Interpretation.  When a reference is made in this Agreement to
Sections or Exhibits, such reference shall be to a Section or Exhibit to this
Agreement unless otherwise indicated.  The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.



 
15

--------------------------------------------------------------------------------

 
 
8.5        Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
either party.  Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.
 
8.6        Entire Agreement.  This Agreement (including the Exhibits and
Schedules hereto) constitutes the entire agreement and supersedes all prior
agreements and undertakings, both written and oral, between the parties, or any
of them, with respect to the subject matter hereof.


8.7        Assignment.  This Agreement shall not be assigned by operation of law
or otherwise.  Subject to the preceding sentence, this Agreement shall be
binding upon, and shall inure to the benefit of, the respective successors,
assigns, heirs and legal representatives of each of the parties hereto.


8.8        Parties in Interest.  This Agreement shall be binding upon and inure
solely to the benefit of each party hereto, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement, other than Section 5 (which is intended to be for the benefit of the
Indemnitees and may be enforced by such Indemnitees).
 
8.9        Governing Law; Forum. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Utah, regardless of the
laws that might otherwise govern under applicable principles of conflicts of
laws thereof. Any action arising under or in connection with this Agreement may
be brought in any federal or state court having jurisdiction.
 
8.10      Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.

8.11      Attorneys' Fees. In the event of any dispute arising in connection
with this Agreement, the prevailing party shall be entitled to recover its
reasonable attorney’s fees and costs from the nonprevailing party or parties.
 
IN WITNESS WHEREOF, Buyer, Seller and Stockholders have executed this Agreement
as of the date first written above.
 


 
SELLER
Bishop Rock Software, Inc.




By: _____________________


Title: ____________________
 [sig1.jpg]

 
 


 
16

--------------------------------------------------------------------------------

 
 
BUYER
SecureAlert Enterprise Solutions, Inc.




By: _____________________


Title: ____________________
 
 [sig2.jpg]
PARENT
RemoteMDx, Inc.




By: _____________________


Title: ____________________
 
 [sig3.jpg]


STOCKHOLDERS
Peter C. Sarna, II




____________________
 
 [sig4.jpg]
 
Sol Lizarbram
 
 
____________________
 
 
 [sig5.jpg]
 
Steven Florek
 
 
____________________


 
 [sig6.jpg]
 
Clydesdale Partners I, LLC,
By Clydesdale Ventures, its Manager
By: ____________________
       Manager
 
 
Clydesdale Partners II, LLC
By Clydesdale Ventures II, its Manager




By: ____________________
       Manager
 [sig7.jpg]

 
 
 
17

--------------------------------------------------------------------------------

 


EXHIBIT A
BALANCE SHEET
 
Bishop Rock Software Inc
December 30, 2008

 

ASSETS         LIABILITIES       Current Assets          Current Liabilities    
  Cash   $ 3,342     Accounts payable   $ 80,798   Accounts receivable    
 7,500      Short-term notes        
(less doubtful accounts)
    0     Current portion of long-term notes         Inventory      0    
Interest payable         Temporary investment     0      Taxes payable        
Prepaid expenses     0      Accrued payroll        
Total Current Assets
  $ 10,842    
Total Current Liabilities
  $ 80,798                         Fixed Assets           Long-term Liabilities
        Long-term investments   $ 0     Mortgage   $ 0   Land     0     Other
long-term liabilities         Buildings     0      
Total Long-Term Liabilities
  $ 0  
(less accumulated depreciation)
     0                Plant and equipment     6,800              
(less accumulated depreciation)
    0     Shareholders' Equity         Furniture and fixtures     0     Capital
stock   $ 500,000  
(less accumulated depreciation)
     0      Retained earnings     (563,156 ) Total Net Fixed Assets   $ 6,800  
   
Total Shareholders' Equity
  $ (63,156 )                       TOTAL ASSETS   $ 17,642     TOTAL
LIABILITIES & EQUITY   $ 17,642  

 

 
 
18

--------------------------------------------------------------------------------

 


EXHIBIT B
LIST OF PURCHASED ASSETS
 
1 Dell XPS Workstation
1 Dell 2400 Projector
1 Dell Latitude Laptop
1 Dell Inspiron Workstation
1 Rackmount 2-Processor Server
2 DoubleSight 24” Monitors
1 Dell 20” Monitor
 
 


 
19

--------------------------------------------------------------------------------

 


EXHIBIT C
ACCOUNTS PAYABLE


Steven Florek -
  $ 56,000  
QlikTech -
  $ 20,000   Geographic Enterprises -   $  3,198   Dove Financial Services -   $
 1,500   Total:   $  80,798  

 

 
 
20

--------------------------------------------------------------------------------

 


EXHIBIT D
BILL OF SALE


KNOW ALL MEN BY THESE PRESENTS that, pursuant to that certain Asset Purchase
Agreement dated December 31, 2008 (the "Agreement") between RemoteMDx, Inc., a
Utah corporation, Bishop Rock Acquisition Company, Inc., a Utah corporation
(“Buyer”), Bishop Rock Software, Inc., a California corporation ("Seller"), and
Peter C. Sarna, II, Sol Lizarbram, Steven Florek, Clydesdale Partners I, LLC,
and Clydesdale Partners II, LLC, Seller, for and in consideration of the payment
of the Purchase Price (as defined in the Agreement) paid by Buyer, does hereby
sell, convey, transfer, assign and deliver unto Buyer all of Seller's right,
title and interest in and to all of the Purchased Assets (as defined in the
Agreement), TO HAVE AND TO HOLD the same unto Buyer, its successors and assigns,
forever.


Seller will from time to time, if so requested by Buyer, execute and deliver
such other instruments and take such other steps as may be reasonably necessary
to effectuate the sale and conveyance evidenced hereby.


IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of December 31,
2008.



 
SELLER
                     
(Authorized Signature)
 



 
 
 
21

--------------------------------------------------------------------------------

 


EXHIBIT E
EMPLOYMENT AGREEMENT
 
See attachment titled “Employment Agreement (Florek) v2.
 




 
22

--------------------------------------------------------------------------------

 


SCHEDULE 2.1(f)
CONTRACTS



 
Description of Contract
              The following Contracts are to be assumed:            
1) Seller is leasing Dell computer equipment for approximately $200 per month.
 
2) Seller has a contract to deliver ForceSIGHT services to the City of East Palo
Alto for $7500 in revenue.

 

 
 
23

--------------------------------------------------------------------------------

 


SCHEDULE 2.1(g)
LITIGATION
 
None.
 

 
 
24

--------------------------------------------------------------------------------

 


SCHEDULE 2.1(h)
LICENSES
 
None.
 
 


 
25

--------------------------------------------------------------------------------

 


SCHEDULE 2.1(i)
EMPLOYEE AND RELATED MATTERS
 
None.
 
 


 
26

--------------------------------------------------------------------------------

 


SCHEDULE 2.1(j)
ABSENCE OF CHANGES OR EVENTS


None.

 

 
 
27

--------------------------------------------------------------------------------

 


SCHEDULE 2.1(k)
COMPLIANCE WITH LAWS
 
None.

 


 
28

--------------------------------------------------------------------------------

 


SCHEDULE 2.1(n)
CUSTOMERS


Seller’s largest 20 customers in 2008 are as follows:
 
City of Oakland, California
City of East Palo Alto, California






 
29

--------------------------------------------------------------------------------

 


SCHEDULE 2.1(p)
INTELLECTUAL PROPERTY
 


The “Bishop Rock Software” and “ForceSIGHT” tradenames have been registered with
the United States Patent and Trademark Office’s Principal Register by Bishop
Rock Software.
 
See Attachment P for Bishop Rock Software and ForceSIGHT logos.
 
 
The above items are owned exclusively by Seller.
 
 
 
30

--------------------------------------------------------------------------------


 
Attachment P: Bishop Rock Software and ForceSIGHT logos:
 
Exhibit A) ForceSIGHT logo

[logo1.jpg]
 


Exhibit B) Bishop Rock Software logo
 
[logo2.jpg]


 
 
31

--------------------------------------------------------------------------------

 


SCHEDULE 2.1(q)
SOFTWARE
 
A)  ForceSIGHT – Application source code written in Javascript and TransactSQL –
Source code owned by Bishop Rock Software.
B)  QlikView Server – OEM license to embed within ForceSIGHT – Licensed from
QlikTech Inc. – QlikTech owns its source code.
C)  MapInfo Mapmarker – OEM license to embed within ForceSIGHT – Licensed from
MapInfo Inc – MapInfo owns its source code.
 
 


 
32

--------------------------------------------------------------------------------

 


SCHEDULE 2.1(r)
ENVIRONMENTAL MATTERS


None.
 

 
 
33

--------------------------------------------------------------------------------

 


SCHEDULE 2.1(s)
FINANCIAL STATEMENTS
 
Income Statement

Revenue
 
Year to Date
     
Amount
 
Gross sales
  $ 7,500  
Less sales returns and allowances
       
Net sales
  $ 7,500            
Cost of Sales
 
Year to Date
     
Amount
 
Beginning inventory
  $ 0  
Plus goods purchased/manufactured
    0  
Total goods available
  $ 0  
Less ending inventory
    0  
Total cost of goods sold
  $ 0  
Gross profit (loss)
  $ 7,500            
Operating Expenses
 
Year to Date
     
Amount
 
Selling
       
Salaries and wages
  $ 0  
Commissions
  $ 0  
Advertising
  $ 0  
Depreciation
  $ 0  
Total selling expenses
  $ 0  
General/Administrative
       
Salaries and wages
  $ 0  
Employee benefits
  $ 0  
Payroll taxes
  $ 0  
Insurance
  $ 0  
Consulting
  $ 96,000  
Rent
  $ 4,000  
Utilities
  $ 2,645  
Depreciation and amortization
  $ 0  
Office supplies
  $ 136  
Software
  $ 8,198  
Travel and entertainment
  $ 12,355  
Legal
  $ 3,766  
Postage
  $ 220  
Accounting
  $ 3,550  
Server Hosting
  $ 26,646  
Equipment maintenance and rental
  $ 2,650  
Interest
  $ 0  
Furniture and equipment
  $ 548  
Total General/Administrative expenses
  $ 160,714  
Total operating expenses
  $ 160,714  
Net income before taxes
  $ (153,214 )
Taxes on income
  $ 0  
Net income after taxes
  $ (153,214 )
Extraordinary gain or loss
  $ 0  
Income tax on extraordinary gain
  $ 0  
Net Income (Loss)
  $ (153,214 )

 
34

--------------------------------------------------------------------------------


 
Statement of Cash Flows
December 30, 2008
Bishop Rock Software
 
 
 
2008 Full Year
  Cash flows from operating activities   
 
  Cash received from customers   $ 0   Cash paid for merchandise     0   Cash
paid for wages and other operating expenses     (79,816 ) Cash paid for interest
    0   Cash paid for taxes     (1,042 )  Other     0   Net cash provided (used)
by operating activities   $ (80,858 )           Cash flows from investing
activities          Cash received from sale of capital assets (plant and
equipment, etc.)   $ 0   Cash received from disposition of business segments    
0   Cash received from collection of notes receivable      0   Cash paid for
purchase of capital assets      0   Cash paid to acquire businesses      0  
Other      0   Net cash provided (used) by investing activities   $ 0          
  Cash flows from financing activities          Cash received from issuing stock
  $ 0   Cash received from long-term borrowings      0   Cash paid to repurchase
stock      0   Cash paid to retire long-term debt      0   Cash paid for
dividends      0   Other      0   Net cash provided (used) in financing
activities   $ 0             Increase (decrease) in cash during the period   $
(80,858 )  Cash balance at the beginning of the period      84,200   Cash
balance at the end of the period   $  3,342  

 
35

--------------------------------------------------------------------------------


 
SCHEDULE 2.1(t)
INSURANCE


None.
 

 
36

--------------------------------------------------------------------------------